Citation Nr: 0523425	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  92-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a jaw condition, to 
include musculoskeletal and neurological disabilities of the 
face, neck and jaw.  

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had periods of active service from December 1966 
to December 1969, and from March 1971 to February 1972.

This appeal arose from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In August 1991, the RO denied an application 
to reopen a claim for service connection for a jaw condition 
(prognathic mandible).  In September 2000, the RO denied a 
claim for service connection for a cervical spine disorder.  
In July 1994, June 1997, April 2000, August 2003, and October 
2004, the Board remanded one or both of the claims for 
additional development.  


FINDINGS OF FACT

1.  The veteran participated in combat.

2.  The veteran underwent ameliorating surgery during service 
for a prognathic jaw, a developmental defect that clearly and 
unmistakably pre-existed service.

3.  There is clear and convincing evidence against the claim 
that the veteran's pre-existing jaw condition was aggravated 
by his service.

4.  The veteran does not have a musculoskeletal or 
neurological disability of the face, neck and jaw as a result 
of disease or injury during service.  

5.  The veteran does not have a cervical spine condition as a 
result of disease or injury during service.  
CONCLUSIONS OF LAW

1.  A jaw condition, to include musculoskeletal and 
neurological disabilities of the face, neck and jaw, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2004).

2.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Jaw Condition

1.  Background

The veteran asserts that service connection is warranted for 
a jaw disorder as the result of surgery on his jaw in 1971.  
A review of the transcript of the veteran's personal hearing, 
held in June 1992, shows that he testified  that his TMJ 
(temporomandibular joint) symptoms began two years after his 
1971 surgery.  He indicated that he had a report stating that 
"the nerves and muscles on the left side [of his jaw] weren't 
there anymore."  The veteran argued that his in-service 
surgery had aggravated his jaw condition, and that the wires 
that were left in his jaw tore the muscles and nerves, 
producing Bell's palsy.  In written testimony, the veteran 
has argued that he developed severe jaw pain and numbness due 
to the in-service surgery, and that the wires that were left 
in place to facilitate healing of the mandibular osteotomies 
ripped muscles and damaged nerves in his jaw.  See e.g., 
April 1992 VA progress note.  

There is a long administrative history of the claim for a jaw 
condition, which will first be summarized.  The RO originally 
denied the claim in April 1972.  In August 1991, the RO 
denied an application to reopen a claim for service 
connection for a jaw condition (prognathic mandible).  The 
veteran appealed, and in June 1995, the Board issued a 
decision denying the claim.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 1996, the parties filed a Joint 
Motion for Remand that was granted by the Court.  The Court 
vacated the portion of the Board's decision that denied the 
claim, and remanded the issue to the Board for additional 
development.

In June 1997, the Board remanded the case for additional 
development.  In September 1997, the RO affirmed its denial 
of the claim for a jaw condition.  Upon return of the claims 
file to the Board, the Board requested an opinion from an 
Independent Medical Expert (IME) pursuant to 38 C.F.R. § 
20.901(d).  The IME's opinion was received in August 1998.  
In November 1998, the Board issued another decision which 
again concluded that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for a jaw condition.  

In April 1999, the parties filed a Joint Motion for Remand 
and for a Stay of Proceedings.  In April 1999, the Court 
granted the Motion and vacated the Board's November 1998 
decision, again remanding the case to the Board pursuant to 
the Joint Motion.  

In April 2000, the Board issued a decision that found that 
new and material evidence had been presented to reopen the 
veteran's claim for service connection for a jaw condition, 
and remanded the case for further adjudication by the RO.  
Upon completion of the evidentiary development and 
adjudication requested in the April 2000 Remand, the RO 
affirmed its denial of the claim in August 2000.  The case 
was then transferred to the Board, which denied the claim in 
November 2000.  

Following the Board's November 2000 decision, the appellant's 
case was returned to the Court.  While his case was pending 
at the Court, the VA's Office of General Counsel filed a 
Motion requesting that the Court vacate the Board's decision 
and remand the appellant's claim for readjudication.  In June 
2001, the Court issued an Order vacating and remanding the 
November 2000 Board decision.  In April 2002, the Board 
denied the claim.  In November 2002, the parties filed a 
Joint Motion for Remand and for a Stay of Proceedings.  That 
same month, the Court granted the Motion and vacated the 
Board's April 2002 decision, again remanding the case to the 
Board pursuant to the Joint Motion.  In August 2003, and 
October 2004, the Board remanded the claim for additional 
development.  

The Board will now discuss the medical evidence.  The 
veteran's service medical records show that the veteran was 
hospitalized during service in June 1971 with a chief 
complaint of nasal airway obstruction of 4-5 months' 
duration.  The only pertinent abnormal physical findings 
noted on hospital admission were a 50 percent deviation of 
the nasal septum to the left and a prognathic mandible.  The 
records indicate that the veteran underwent prognathic 
mandible reduction surgery during that hospitalization.  The 
records do not reflect any significant complaints or 
complications from that surgery.  The reports note that the 
veteran stated that he had been drinking against his doctor's 
advice, that he had a passive-aggressive personality 
disorder, and that his unwillingness to fully cooperate with 
his medical treatment program, his continued complaints about 
the treatment he is receiving, and his constant demands, were 
manifestations of his passive-aggressive personality 
disorder.  During the hospitalization, he later underwent a 
submucous resection for the deviated nasal septum, followed 
by evaluation and treatment for a gastrointestinal disorder.  
A transfer note in September 1971 indicates that the veteran 
had completed full convalescence from the jaw surgery and was 
receiving routine dental care in preparation for a permanent 
maxillary prosthesis.  Another note states that in December 
1971, a conference of internists and psychiatrists agreed 
that the primary disorder was passive-aggressive personality 
disorder, chronic and severe.  He was characterized as 
unsuitable for further service.  

Also of record is a Medical Board Report that states that, 
following an initial evaluation, the veteran was transferred 
to the Oral Surgery service for evaluation of right 
temporomandibular joint symptoms and masticatory dysfunction 
resulting from his prognathic mandible.  A few days 
thereafter he underwent prognathic reduction surgery.  His 
recovery was reportedly uneventful, except for a rash that 
cleared on discontinuance of penicillin.  Subsequently, a 
submucous resection was performed for the deviated nasal 
septum.  The treatment that was provided during the remainder 
of the hospitalization primarily concerned evaluation and 
treatment for gastrointestinal and psychiatric complaints.  
The Medical Board report does not reflect any further 
complaints, evaluation, or treatment during service related 
to the jaw surgery.  The only other reference to any 
complaints or abnormal clinical findings regarding the 
veteran's mouth is a March 1971 clinic note that indicates 
that the veteran had a molar extracted in June 1969.  The 
note states that a "[mortar] round landed & [right] cheek was 
lacerated & he has persistent numbness [right] face maxillary 
distribution.  No motor deficiency."

The Board will first summarize the VA outpatient treatment 
records, which include dental treatment records, dated from 
November 1972 to August 1995.  The records dated from 
November 1972 to February 1974 primarily reflect restorative 
dental work.  Those records do not note any complaints or 
clinical findings related to the previous jaw surgery.  In 
July 1974, the veteran complained of pain in the left condyle 
area and occasionally on the right side. Clinical examination 
at that time revealed poor occlusion with "prematurities" on 
the right side.  A record dated in January 1975 contains a 
report of periodic pain and trismus since the mandibular 
surgery; the impression was temporomandibular myofascial 
dysfunction syndrome.  Records, dated between 1976 and 1977, 
reflect restorative and prosthodontic dental work.  A July 
1978 report notes a complaint of pain in his left jaw and 
TMJ; the examiner's plan was to adjust his occlusion and to 
have the veteran return if he had further problems.  The 
veteran had several visits for evaluation and treatment for a 
"TMJ problem" from June to August 1979.  One examiner noted a 
possible etiology as "? [root] canal and 'apico' needed on 
tooth #23."  Numerous records dated from 1976 to 1981 reflect 
only prophylactic, restorative, and prosthodontic dental 
work, with no complaints or findings relative to a jaw 
disorder.  An August 1981 report notes the veteran's 
complaint of intermittent left side pain that was sometimes 
brought on by flossing "area 11."  Clinical and X-ray 
examinations were reportedly negative, except for sensitive 
sublingual areas.  The examiner also indicated that "centric 
prematurities may be causing muscle trismus."  A report of a 
VA dental evaluation, dated in August 1990, notes the 
veteran's chief complaint of TMJ pain.  The examiner 
indicated that the soft tissues and X-rays were within normal 
limits.  An April 1991 VA outpatient treatment report notes 
the veteran's history of treatment 20 years previously for a 
jaw fracture secondary to "mortar."  No jaw complaints or 
pertinent abnormal clinical findings were reported.  During a 
neurology clinic visit in May 1991 the veteran indicated that 
since the surgery he had felt "sagginess" of the left side of 
his face, as well as changes in sensation inside his mouth 
and difficulties blinking his left eye.  The examiner noted 
that the veteran's reported symptoms were typical for Bell's 
palsy, but that the relation of the symptoms to the surgery 
was not definite.  However, it was also stated that there was 
not much evidence for Bell's palsy, inasmuch as the veteran's 
symptoms were mostly sensory.  The examiner added that the 
veteran's "sensation loss can be explained-if they really 
exist-by high cervical lesion damaging both C2 and 
[trigeminal nerve branches]."  An April 1992 VA optometry 
clinic progress note shows that the veteran reported a 
history of a jaw operation 20 years previously due to trauma 
from the war and removal of the wires the previous year.  The 
veteran reported that the "wires ripped muscle & damaged 
nerves on left side of jaw & face."  A VA neurologist's 
report, dated in May 1992, shows treatment for cervical spine 
complaints.  The neurologist's note relates the examiner's 
discussion with the veteran in detail.  The report indicates 
that the veteran was reportedly adamant that he had lost 
muscles around his left jaw due to the operation and the 
wires, but the examiner stated that he was unable to verify 
this.  The examiner indicated that he had stressed to the 
veteran that his cervical spine changes could account for his 
symptomatology.  He further noted that the referring 
physician had stated that he had specifically not told the 
veteran that there was muscle wasting at the time of the 1991 
surgery.  Further, the referring physician reported that he 
had given the veteran a local anesthetic on the left side and 
the veteran stated at the time that his right jaw became 
numb.  A VA X-ray report for the cervical spine, dated in 
October 1993, contains an impression of DJD (degenerative 
joint disease) C3 through C7 most marked at C4-5-6 with 
narrowed neural foramens bilaterally.  

Other medical evidence includes non-VA treatment reports, and 
VA examination reports, which will now be summarized.  

The report of a VA compensation examination in May 1970 
(obtained in conjunction with a claim regarding other 
disabilities) does not contain any complaints by the veteran 
relative to any jaw problems.  The report states that 
examination of the head, face, and neck was normal; it was 
noted that there were no gross dental findings.  No diagnosis 
regarding the veteran's jaw was listed.

The report of a VA compensation examination conducted in 
April 1973 shows that examination of the head, face, and neck 
revealed no abnormalities.  The examiner noted the prior 
surgery for prognathism, as well as the fact that the veteran 
wore a partial upper plate and that his dental hygiene was 
fair.  No complaints or pertinent diagnosis regarding a jaw 
disorder was listed.

In March 1974, the veteran was hospitalized for treatment of 
his gastrointestinal disability.  The summary of that 
hospitalization indicates that he also complained of 
intermittent pain at the area of the right mandibular joint.  
Crepitus of the right temporomandibular joint was noted.  X-
rays of that joint reportedly showed "extensive travel of the 
mandibular condyle especially in the closed mouth view where 
the condyle was completely out of the glenoid on the left.  
On the right there was good travel of the condyle on the 
closed mouth and there was normal appearance of the 
mandibular joint."  During the hospitalization, the pain 
seemed to resolve on its own.  The summary does not reflect 
that any treatment was provided for a jaw disorder.

Reports from Oral and Maxillofacial Surgery Associates, Inc., 
and a number of VA dental records (VA Form 10-2570d) 
completed by private dentists, dated between 1975 and 1979, 
show that the veteran received treatment for conditions that 
included TMJ [temporomandibular joint] disorder, and that he 
received a number of porcelain and gold crowns, at least two 
root canal procedures, a seven-unit fixed bridge, a maxillary 
class 3 partial bridge/denture, and a four-unit mandibular 
bridge.  Records dated in July 1979 show treatment for 
"traumatic loosening" of maxillary teeth.  

On VA compensation examinations in May 1978, May 1979 and 
January 1981, no jaw complaints or pertinent abnormal 
clinical findings were listed.

The report of a VA compensation examination in October 1990, 
conducted to evaluate other disabilities, notes the veteran's 
report of his jaw surgery in service, indicating that 
"subsequently he has had TMJ [temporomandibular joint] joint 
problems."  No pertinent clinical findings were recorded.

Records of VA hospitalization, dated in January 1991, state 
that the veteran's chief complaint was "symptomatic hardware 
and dental caries."  His pertinent medical history was 
briefly recorded as "[status post] Prognathic mandible 
reduction 20 yrs ago now [with] 6 month painful lump at angle 
of mandible."  During the hospitalization the veteran 
underwent extraction of multiple teeth, removal of hardware 
(mandibular fixation wires), and denture insertion.

An undated decision of the Social Security Administration 
(SSA), received in November 1994, shows that the SSA 
determined that the veteran was disabled as of March 1992.  
The report states that the medical evidence established that 
the veteran was impaired by severe chronic colitis, arthritis 
affecting multiple joints, post-traumatic stress disorder, 
and a personality disorder.  In addition, the decision cites 
a medical report by "Dr. Petrillo" that reportedly 
described the veteran's various impairments, which included 
pain on palpation of the left jaw region and recurrent jaw 
dislocation with a loss of sensation in the region of the 
jaw.  The report noted "recurrent jaw dislocation with a 
loss of sensation in the region of the jaw- post surgical 
procedure with decreased sensation in the jaw," and "a 
history of cervical disc disease with dislocation and spasms 
in the left side of uncertain etiology."  

A report from Rene Boucher, D.O., dated in June 1995, notes 
that the veteran reported that he had of "a lot of pain on 
the left side of his face and finally removed the jaw wires 
in 1991 and that caused him to have left jaw pain where he 
has some atrophy of the left side of his jaw."  On 
examination, there was some atrophy of the left side of the 
jaw; the left masseter muscle was reportedly much smaller 
than on the right side.  During a follow-up visit later in 
June 1995, Dr. Boucher performed a cervical steroid 
injection.  On further follow-up in July 1995, the veteran 
reported that his neck and the left side of head had felt 
"excellent" for five days after the injection, but the pain 
then returned to its baseline level.  Dr. Boucher's 
assessment included cervical discogenic disease, cervical 
arthritis, and potential left sided occipital sympathetic 
mediated pain.  In a report dated in September 1995, Dr. 
Boucher indicated that the veteran was well known to the pain 
clinic, with a diagnosis of temporomandibular joint 
dysfunction.  

A report from a private dentist, David A. Keith, B.D.S., 
dated in June 1995, notes the veteran's surgical history, his 
subsequent development of numbness over the left V3 
(trigeminal nerve) distribution, and his more recent 
evaluation for cervical spine complaints.  Dr. Keith noted 
the veteran's current complaints of pain and discomfort in 
the left neck along the sternocleidomastoid muscle area 
spreading up into the angle of the mandible and sharp pain in 
the left occipital area.  On examination, there was no facial 
swelling or asymmetry.  There were well-healed left and right 
submandibular scars.  Sensation in left V3 and C3 
distribution was diminished.  The veteran was tender over the 
left sternocleidomastoid muscle under the left superior 
occipital line.  He had full range of mandibular motion.  
Panorex X-rays revealed no pathology.  The impression was 
that the veteran had a left C2- 3 neuropathy.  

Reports from a private physician, Leslie Stern, M.D., dated 
in 1996, show that the veteran received treatment for his 
cervical spine disorder.  A March 1996 report shows that Dr. 
Stern noted, "It is entirely possible that the severe pain 
that [the veteran] experienced in his face prior to 1991 
overshadowed the cervical problem, which became more apparent 
once his facial pain improved.  The pain on the side of the 
head was likely related to occipital neuralgia, and this 
occurs commonly secondary to cervical problems of various 
kinds."  An April 1996 report notes that the veteran had a 
reduction on his jaw for prognathism some years ago with a 
subsequent wiring procedure, and that he subsequently was 
determined to have TMJ.  The report states, that the wiring 
was removed in 1991, "with some improvement," although 
there was neck pain that radiated to the shoulder.  The 
diagnosis was cervical disc herniation, C6-7 with 
radiculopathy left.  At that time, the veteran underwent an 
anterior cervical micro discectomy, C6-7, left.  See also, 
reports from Charlton Memorial Hospital (CMH), and St. Anne's 
Hospital, dated between 1995 and 1996 (showing treatment for 
cervical spine arthritis and disc disease, and occipital 
neuralgia).  

A VA dental compensation examination was conducted in July 
1997 by Stanford E. Picker, D.D.S.  Dr. Picker recounted the 
veteran's dental history.  It was noted that the veteran's 
current complaint was that he could not eat properly because 
he didn't have the necessary prosthetic appliances; his main 
interest was to be granted service connection so he could get 
follow-up dental care.  On examination, the veteran had a 
completely edentulous maxilla and a partially edentulous 
mandible.  The examination was otherwise within normal 
limits; there was no clicking or crepitus in either TMJ; 
however, the veteran was very guarded in mandibular motion 
and would not open his mouth wide.  Dr. Picker commented 
that, in following the veteran in the dental clinic over a 
number of years, most of the teeth that had been lost were 
lost either due to caries or periodontal disease and had no 
relationship to the orthognathic surgery.  He further 
indicated that it was his opinion that he saw no connection 
between the mandibular wires that were removed and his 
current neurological complaints.  

In September 1997, Dr. Picker submitted an addendum to the 
report.  He indicated that he had completely reviewed the 
veteran's claims folder.  He stated that the veteran's "pre-
existing prognathic mandible was improved by the surgery 
performed during his military service." (Emphasis in 
original.)  He further commented that the surgery performed 
by VA in 1991 was to merely remove wires that were placed 
during the initial surgery, and presence or absence of those 
wires cannot account for the subjective or objective symptoms 
that the veteran demonstrated.  Dr. Picker stated that there 
is no anatomic correlation between the surgeries and the 
present complaints.  He stated that the veteran was well 
known to the Providence VA Dental Service and that none of 
the treatment he received since his discharge from military 
service was related to the Orthognathic Surgery.

In January 1998, an opinion was requested from the Under 
Secretary for Health through VA's Director of the 
Compensation and Pension Service.  Opinions were requested 
regarding the following questions: 1) whether the veteran's 
complaints of TMJ pain in June 1971 represented an 
aggravation of the pre-existing prognathism, 2) whether 
aggravation of the TMJ pain was an expected complication 
following maxillary [sic] osteotomies, 3) whether dental 
problems noted in service and thereafter were a consequence 
of prognathism, and 4) whether the severe facial and 
occipital pain could be a manifestation of the TMJ disorder.  

In response to the request, an opinion was obtained from a VA 
dental specialist Robert T. Frame, D.M.D., in February 1998.  
Dr. Frame essentially stated that the veteran's pre-existing 
prognathic mandible was developmental in nature and that it 
was not related to his degenerative cervical condition.  He 
further stated that the veteran's arthritic and degenerative 
changes of the cervical spine were not related to the dental 
care he received on active duty or as a result of subsequent 
treatment (both VA and non-VA).  

On review of the veteran's claims folder, the Board 
determined that the answers to certain questions necessary 
for a proper adjudication of the veteran's claim had not yet 
been obtained.  Accordingly, the Board requested an opinion 
from an independent medical expert (IME), pursuant to 38 
C.F.R. § 20.901(d).  The veteran's records were forwarded to 
an expert in oral and maxillofacial surgery at the Albert 
Einstein College of Medicine, Norman Trieger, D.M.D, M.D., 
who was asked to provide an opinion regarding the following 
questions:

1) Did the veteran's prognathic jaw clearly and 
unmistakably pre-exist his periods of service? Was 
it a developmental defect?

2) If the disorder did pre-exist service, is it at 
least as likely as not that there was an increase 
in disability of the underlying pathology during 
service?

3) If there was an increase in disability in 
service, was that increase in disability clearly 
and unmistakably due to the natural progress of the 
disorder, in light of the corrective surgery that 
was performed during service?

In August 1998, the Dr. Trieger provided the following 
opinion:

In response to your request for an 
independent medical opinion, I carefully 
reviewed all 3 volumes of the medical 
records submitted to me.

Before offering my opinion of the facts 
in evidence, it is germane to present my 
credentials.  I hold a dental degree from 
Harvard University and am licensed to 
practice.  I also hold a medical degree 
from Yeshiva University's Albert Einstein 
College of Medicine.  I am a Diplomate of 
the American Board of Oral and 
Maxillofacial Surgery and the Chairman of 
the Department of Dentistry-Oral and 
Maxillofacial Surgery at Einstein and 
Montefiore Medical Center.  My career has 
been focused on the education and 
training of dentists, physicians and 
surgeons including a continuous personal 
involvement in the private practice of 
Oral Surgery.  I have made many clinical 
and research contributions to the 
scientific literature and professional 
audiences.  I have also been called upon 
to testify as an expert witness in the 
number of legal cases.

Rather than repeating the history of this 
patient's complaints over these past 
almost 30 years, I will go directly to 
answering the questions posed for the 
review:

1. The prognathic jaw pre-existed his 
military service.  It was not only a 
facial deformity but also a functional 
disability, which caused an abnormal 
bite.  It is most often a developmental 
deformity with a strong genetic 
influence.  The surgery performed in 1971 
provided a distinct benefit and improved 
his bite as well as his facial 
appearance.  He healed well, without 
infection or abnormal bony union.  The 2 
intraosseous wires placed, as part of the 
original surgery showed no evidence of 
causing any problem.  They were removed, 
I believe, in the hope of easing his 
diffuse complaints and because they were 
no longer serving their purpose, since 
the bones had unified and remodeled.

2. Following surgery he was restrained in 
his jaw function while his teeth were 
wired together to enhance stability and 
healing.  Once the wires were released, 
he underwent a period of readjustment as 
he "relearned" to function into a new 
bite relationship.  Usually, this takes 
about 2-3 months post-surgery.  After 
that time, it became easier for him to 
manage a regular diet. Subsequent dental 
treatment was also made easier with the 
improved bite relationship.  His further 
dental treatments were required because 
of decay and periodontal infection 
unrelated to his jaw correction. 
Radiographs taken 1996 show an edentulous 
maxilla with a cast metal palatal denture 
and elegant restoration of his 9 
remaining lower teeth with well-adapted 
crowns and root canal fillings.  Jaw X-
rays show completely normal 
temporomandibular joints, without erosive 
or hypertrophic bony changes.  By 
history, his complaints of facial pain 
were probably myofascial and not true 
joint involvement.  In 1974, they were 
noted to have resolved spontaneously 
during a short hospitalization. His 
complaints of facial pains were never 
anatomically identified.

3. Other than the normal routine recovery 
from jaw surgery, there is no indication 
that any untoward effects were 
experienced by the patient while in 
service or afterward in association with 
his corrective operation.

Reports, from a private physician, David A. Keith, B.D.S., 
dated in 1999, include a July 1999 report which indicates 
that the veteran could open his mouth to 30 millimeters (mm) 
in the midline, there was no pathology in the mandible or 
maxilla, and that the anatomy of the temporomandibular joint 
was grossly normal.  Dr. Keith 


stated that there was a "'very slight" irregularity and 
symmetry of the angles of the left and right mandible, which 
no doubt is due to his previous surgery.  The mandible, 
however, is completely healed without any gross deformity or 
abnormality."  A September 1999 letter from Dr. Keith 
explains the notation in the July 1999 report that there was 
"very slight" irregularity and symmetry of the angles of 
the left and right mandible, after surgery.  Dr. Keith stated 
that the jawbone itself heals but sometimes leaves some 
irregularity which was noted on the X-ray.  In response to 
the veteran's question as to "whether or not any muscle 
damage, nerve damage, myofascial pain syndrome was a result 
of surgery otherwise being left in my jaw for too long", Dr. 
Keith responded, "I have no evidence that any of these 
factors has caused your current situation."  

A February 2000 letter from a private oral surgeon, Morton 
Olin, D.M.D. (from whom the veteran had sought a medical 
opinion) shows that Dr. Olin stated that he had reviewed each 
of many documents provided by the veteran.  His report 
contains a detailed history of the veteran's jaw treatment.  
Dr. Olin's letter concluded with the following statement:

The operation [the veteran] underwent [in 
service] would not cause the kind of 
difficulties which ensued post-
operatively.  

I sympathize with [the veteran] for his 
suffering.  He has had numerous 
practitioners tell him that his problems 
would not have been caused by the surgery 
for the correction of his skeletal 
malformation, nor by retention of the 
wires, even for twenty years.

It does not seem to matter to [the 
veteran] who tells him, nor how many 
times he is told that wires left in his 
jaw over period of twenty years would not 
be of any consequence.  He holds to his 
original conviction that all of his jaw 
and face problems stem from the operation 
performed in 1971.  Therefore, I do not 
expect my opinion to carry any more 
weight than anyone else.  Nevertheless, I 
feel compelled to express my conclusion 
that his certitude that he had a facial 
problem evolving from twenty years of 
retention of wires in his jaw is not 
plausible.

In the health sciences there are 
questions which cannot be answered.  I am 
puzzled that [the veteran] has had the 
great difficulties from which he suffers 
for these many years.  I do note that he 
had what was diagnosed as a 
temporomandibular joint and myofascial 
pain problem (MPD) prior to the surgery 
which was done in 1971.  I would not have 
expected the surgery to have corrected 
the MPD, but only to have improved his 
aesthetics and have provided him with a 
more functional bite.  This, I believe, 
is the most you can reasonably expect 
from this kind of surgery.

I wish I could tell [the veteran] that 
his ongoing difficulties were service-
connected, but I see no substantial 
evidence to support this point of view.  
In my opinion, it is highly unlikely that 
the jaw symptoms of which [the veteran] 
complains are related to the surgery 
which was performed in 1971.

Reports from Dr. Stern, and St. Anne's Hospital, dated 
between 2000 and 2004, show treatment for neck and jaw pain, 
with assessments that included cervical spine arthritis and 
disc disease, bilateral occipital neuralgia, and myofascial 
pain.  Associated MRI reports for the cervical spine contain 
impressions  noting cervical disc bulging and foraminal 
narrowing (May 2000), and multiple spondyloarthropathy 
(August 2003).  



2.  Analysis

The Board initially notes that the veteran's claim for a 
cervical spine condition is discussed in Part I.B, and that 
the term "jaw condition, to include musculoskeletal and 
neurological disabilities of the face, neck and jaw" is 
therefore not intended to include a cervical spine disorder.  
In addition, the April 1999 Joint Motion stated that the 
Board's November 1998 decision failed to address evidence 
favorable to the veteran's claim or to consider certain of 
his arguments.  Further, citing Stegall v. West, 11 Vet. App. 
268 (1998), the Joint Motion noted that the Board's decision 
had failed to address Verdon v. Brown, 8 Vet. App. 529 (1996) 
(regarding determinations concerning aggravation of a pre-
existing disorder), as directed in the first Joint Motion, or 
specifically to consider whether the wires left in the 
veteran's mouth for over 20 years resulted in aggravation of 
one or more aspects of his disability.  The second Joint 
Motion directed the Board to (1) readjudicate the veteran's 
claim, specifically applying the analysis set forth in 
Verdon, (2) account for the evidence it finds persuasive or 
unpersuasive, (3) analyze the credibility and probative value 
of all material evidence and provide reasons for its 
rejection of any evidence, (4) address the applicability of 
the "benefit of the doubt" principle, 38 U.S.C.A. § 5107(b), 
and (5) apply all presumptions afforded combat veterans 
pursuant to 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  
The third Joint Motion, dated in June 2001, merely stated 
that a remand was required to ensure compliance with the 
VCAA.  The VCAA is discussed in Part II.  The fourth Joint 
Motion stated that VA should not confine its analysis to 
whether the veteran's preexisting jaw condition was 
aggravated by his service, but to also determine whether 
service connection was warranted for musculoskeletal and 
neurological disabilities of the face, neck and jaw (on a 
direct basis).  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The 
Court has recently held that the presumption of soundness may 
only be rebutted where there is clear and unmistakable 
evidence that the condition both preexisted service and was 
not aggravated by service.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
Id.  

Service connection may be granted for a disability that 
resulted from a defect which was subject to a superimposed 
disease or injury during service.  See VAOPGCPREC 82-90, 56 
Fed. Reg. 45, 711 (1990).

The veteran's pre-enlistment examination in August 1966 did 
not "note" any jaw disorder.  Given the foregoing, the 
veteran is entitled to a presumption of soundness at service 
entrance.  Therefore, the Board must determine whether the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111; Cotant; 
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

The Board finds that the evidence clearly and unmistakably 
establishes that the veteran had a jaw condition that existed 
prior to service.  In this case, there is substantial medical 
evidence, developed both during and after service, that the 
veteran had a developmental jaw disorder, and that the in-
service surgery was ameliorative in nature, i.e., it was 
designed to improve the function and appearance of the 
developmental jaw condition and to improve symptoms due to 
that condition.  The service medical records, Dr. Pickering's 
1997 VA reports, Dr. Frame's February 1998 VA report, the 
August 1998 IME opinion, and Dr. Olin's February 2000 
statement, all state that the veteran's prognathic jaw 
condition pre-existed his service.  The Board further points 
out that the appellant's representative appears to agree that 
the prognathic jaw condition pre-existed service.  See e.g., 
appellant's representative's March 2005 letter.  The Board 
finds, therefore, that there is clear and unmistakable 
evidence that the prognathic jaw condition pre-existed 
service.  The presumption of soundness at service entry is 
rebutted.  See 38 U.S.C.A. § 1111.

The remaining question is whether the evidence shows that 
there was a worsening of any aspect of the pre-existing jaw 
condition during service or as a result of the in-service 
surgery (to include the question of whether the wires that 
were left in his mouth at the time of the in-service surgery 
result in aggravation of the condition after service), and 
whether any other jaw condition, to include musculoskeletal 
and neurological disabilities of the face, neck and jaw, was 
caused by the inservice jaw surgery (or any other aspect of 
the veteran's service).  See Joint Motions, dated in April 
1999 and November 2002.  

The Board finds that the claims files contain clear and 
unmistakable evidence that the veteran's preexisting jaw 
disorder was not aggravated by his service.  The veteran's 
service medical records reflect a "full convalescence" from 
the surgery and there is no medical evidence of any abnormal 
clinical findings or even complaints by the veteran until 
March 1974.  This is more than two years after his separation 
from service.  In addition, the Board has afforded a great 
deal of probative value to the August 1998 IME report by Dr. 
Trieger.  In his report, Dr. Treiger listed his educational 
and professional credentials, which include being a Diplomate 
of the American Board of Oral and Maxillofacial Surgery, and 
the Chairman of the Department of Dentistry-Oral and 
Maxillofacial Surgery at Einstein and Montefiore Medical 
Center.  His credentials show that he is highly qualified to 
provide an opinion in this matter.  See generally Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).  Dr. Trieger 
concluded that the veteran's 1971 surgery had provided him a 
distinct benefit, and had improved his bite, as well as his 
facial appearance.  He stated that the two intraosseous wires 
that had been placed as part of the original surgery showed 
no evidence of causing the veteran any problem, and that they 
were removed in the hope of easing his diffuse complaints and 
because they were no longer serving their purpose, since the 
bones had unified and remodeled.  Dr. Trieger further noted 
that the veteran's subsequent dental treatment had been made 
easier with his improved bite, and that further dental 
treatments were required because of decay and periodontal 
infection unrelated to his jaw correction.  He concluded that 
there is no indication that the veteran experienced any 
untoward effects in association with his corrective operation 
while in service, or afterward.  The Board finds that Dr. 
Trieger's credentials, and his clear and unequivocally stated 
opinion, combined with his detailed explanations for his 
conclusions, and the fact that his opinion was based on a 
review of the veteran's C-file, see Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993), warrant affording his report a great 
deal of probative value.  

In addition to Dr. Trieger's opinion, the claims files 
include a July 1997 VA examination report by Dr. Picker, and 
an accompanying addendum, which add to the weight of the 
evidence against the claim.  In these reports, Dr. Picker 
concluded that most of the teeth that had been lost were lost 
either due to caries or periodontal disease and had no 
relationship to the orthognathic surgery, and that there was 
"no connection" between the mandibular wires that were 
removed and the veteran's current neurological complaints.  
As with Dr. Treiger's opinion, Dr. Picker's opinion is clear 
and unequivocal, is well-explained, and was based on a review 
of the veteran's C-file.  

A third opinion, contained in Dr. Olin's February 2000 
report, adds more weight to the evidence against the claim.  
In his report, Dr. Olin states that he saw "no substantial 
evidence" to support the veteran's arguments, and that it is 
"highly unlikely" that the veteran's jaw symptoms are 
related to his 1971 jaw surgery.  And that the veteran's 
assertions were "not plausible."  The Board notes that, 
like Dr. Trieger, Dr. Olin is shown to be highly qualified, 
i.e., he is a Diplomate of the American Board of Oral and 
Maxillofacial Surgery.  His opinion is clear and unequivocal, 
and it weighs against the claim.  

Finally, a fourth opinion, from Dr. Keith, dated in September 
1999, also weighs against the claim.  In this report, Dr. 
Keith (whose letterhead indicates that he is a practitioner 
of oral and maxillofacial surgery) noted the veteran's 
assertions that his muscle, nerve and pain symptoms were 
related to his service.  Dr. Keith stated, "I have no 
evidence that any of these factors has caused your current 
situation."  

In summary, the first medical evidence of treatment for jaw 
symptoms is dated over two years after separation from 
service, the veteran is shown to have sustained post-service 
trauma to his jaw in July 1979 that was sufficiently severe 
to loosen his maxillary teeth, and the claims files contain 
four competent opinions against the claim.  In the Board's 
judgment, there is clear and unmistakable evidence that there 
was not a worsening of any aspect of the pre-existing jaw 
condition during service or as a result of the in-service 
surgery, and that the wires that were left in his mouth at 
the time of the in-service surgery did not result in 
aggravation of the condition after service.  Given the 
foregoing, the Board finds that the claims files contain 
clear and unmistakable evidence that the veteran's 
preexisting jaw condition was not aggravated by his service.  
See 38 U.S.C.A. § 1111; Cotant.  Accordingly, the claim must 
be denied.  

In reaching this decision, the Board has considered the 
appellant's arguments.  In a brief, received in June 2003, 
the veteran's representative cited to a number of post-
service medical reports as evidence that the veteran had 
musculoskeletal and neurological disorders that were caused 
by his service.  However, with one exception, discussed 
infra, none of the cited evidence contains a competent 
opinion in favor of the claim.  In this regard, the veteran's 
representative cited to reports from Dr. Keith dated in July 
and September of 1999, as well as Dr. Petrillo's report 
(cited in the SSA decision).  However, neither Dr. Keith's 
July 1999 report, nor Dr. Petrillo's report, contains an 
etiological opinion, or an opinion on aggravation.  
Furthermore, as previously noted, Dr. Keith's September 1999 
opinion is evidence against the claim.  The representative 
also appears to argue that Dr. Keith's July 1999 notation of 
a "very slight irregularity and symmetry of the angles of 
the left and right mandible" is evidence in favor of the 
claim.  However, under 38 U.S.C.A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  In this case, although the September 1999 report 
shows that Dr. Keith indicated that such an irregularity may 
result from surgery, he did not characterize the irregularity 
as either a disability or an aggravation of the veteran's 
preexisting jaw disorder.  In the following paragraph, he 
stated that he had no evidence that any muscle damage, nerve 
damage, or myofascial pain syndrome, was caused by the 
veteran's surgery.  Therefore, these arguments are not 
persuasive.  

Finally, the Board has considered Dr. Stern's October 2003 
treatment report, which attributes atrophy of the jaw muscles 
to the veteran's surgeries in "1970, and possibly 1990."  
However, the Board finds that this report warrants virtually 
no probative value, as it is one sentence long, it is 
equivocal in its terms, it is not accompanied by a rational 
explanation or citation to clinical findings during service 
or thereafter, and it is not shown to have been based on a 
review of the veteran's C-file, or any other detailed and 
reliable medical history.  Elkins; see also Hampton v. Gober, 
10 Vet. App. 481 483 (1997) (noting that a medical examiner 
must consider the records of prior medical examinations and 
treatment in order to ensure a fully informed opinion); 
Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 123 (1991).  In 
summary, it is insufficient, when compared to the contrary 
evidence of record, to warrant the conclusion that there is 
not clear and unmistakable evidence against the claim of 
aggravation.  

1.  Applicability of Verdon v. Brown

The April 1999 Joint Motion directed that the Board address 
the applicability of the Court's holding in Verdon.  The 
Joint Motion states, in pertinent part:

In Verdon v. Brown, 8 Vet. App. 529 
(1996), the Court addressed a case 
similar to the one on appeal.  There, a 
veteran entered service with bunions on 
his big toes.  Verdon, 8 Vet. App.  at 
530.  While still in service, the veteran 
underwent surgery on the bunion on one of 
his toes.  Id. at 531.  Following 
service, the veteran sought entitlement 
to service connection for residuals of 
the in-service surgery, however, the 
Board denied the claim because the 
condition had existed prior to service, 
because the in-service surgery was 
considered remedial to correct the pre-
existing defect, and because the foot had 
improved by the time the veteran left 
service.  Id. at 532.

The Verdon Court noted that pursuant to 
38 C.F.R. § 3.306(b)(1), "[t]he usual 
effects of medical and surgical treatment 
in service, having the effect of 
ameliorating disease or other conditions 
incurred before enlistment...will not be 
considered service connected unless the 
disease or injury is otherwise aggravated 
by service."  Id. at 536.  In 
interpreting section 3.306(b)(1), the 
Court held that "where a preexisting 
disability has been medically or 
surgically treated during service and the 
usual effects of the treatment have 
ameliorated the disability so that it is 
no more disabling than it was at entry 
into service, the presumption of 
aggravation does not attach as to that 
disability," but that "when a disability 
has been made worse in one respect and 
improved in another respect by in-service 
medical or surgical treatment, the rating 
schedule should be used to determine if 
the overall degree of disability has 
increased during service."  Id. at 538 
(emphasis added).

In this case, the veteran seeks entitlement to service 
connection for residuals of in-service surgery on his jaw.  
Based on the Verdon case, the Board must specifically 
consider whether in-service surgery caused aggravation of one 
or more aspects of a veteran's disability, even if other 
aspects are improved by the surgery.  

The Board first notes that the veteran has repeatedly argued 
that all of the facial symptoms which developed subsequent to 
service are due to the in-service surgery.  However, the 
Verdon case specifically involved the question of whether a 
pre-existing condition increased in severity during service.  
The Court's analysis in Verdon was based on the law and 
regulation that specifically state that a pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during such service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  In this case, the veteran's service medical 
records have previously been discussed, and there is no 
competent evidence that any aspect of the veteran's jaw 
condition worsened during service.  To the extent that the 
veteran contends that his symptoms and other problems arose 
after service as a result of the in-service surgery, Verdon 
does not provide a rationale for favorable action in this 
case.  There is simply no evidence of post-service disability 
attributable to the remedial surgery conducted in service.  
Therefore, the Board finds that application of a Verdon 
analysis does not warrant a grant of service connection.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

2.  38 U.S.C.A. § 1154(b) analysis

The April 1999 Joint Motion also stated that the Board must 
apply all presumptions afforded combat veterans pursuant to 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (the 
regulation tracks the language in the statute.)  

The veteran's discharge from his first period of service 
indicates that he served in Vietnam, that his military 
occupation specialty was infantryman, and that he received 
the Combat Action Ribbon.  His participation in combat is 
conceded.

The Board initially notes that in a VA outpatient treatment 
report, dated in April 1991, the veteran contended that he 
sustained a jaw fracture as the result of an injury involving 
a mortar.  There is also evidence that he attributed his jaw 
symptoms to being hit with a rifle butt by the enemy during 
combat.  See VA Form 10-10, received in October 1972; VA Form 
10-7131, received in December 1972.  However, neither of 
these assertions is repeated elsewhere in the claims files.  
In the overwhelming majority of the veteran's statements, he 
has implicitly or explicitly argued that his jaw symptoms are 
the result of his inservice surgery.  See e.g., veteran's 
letter received in June 1990, September 1998, August and 
September of 2000; February 2000 report of Dr. Olin; February 
1991 (VA Form 119), VA Forms 21-4138, dated in May 1991 and 
December 1994.  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The Court has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirement of a medical nexus to service.  
Libertine v. Brown, 9 Vet. App. 521 (1996).  

In this case, the Board has determined that there is clear 
and convincing evidence against the claim based on 
aggravation of a preexisting jaw disorder.  In addition, to 
the extent that a claim has been presented on a direct basis 
for musculoskeletal and neurological disabilities of the 
face, neck and jaw, the claims files do not contain any 
competent evidence to show that the appellant has a 
musculoskeletal or neurological disability of the neck, face, 
or jaw, that was caused by his service.  Therefore, although 
the veteran is deemed to have participated in combat, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

C.  Analysis -Cervical Spine

The veteran asserts that service connection is warranted for 
a cervical spine disorder.  To the extent that he argues that 
he has a cervical spine disorder as a result of trauma 
incurred during combat, the Board has previously determined 
that the veteran participated in combat.  His statements and 
testimony regarding the claimed events must therefore be 
accepted to the extent that they are consistent with the 
circumstances, conditions, and hardships of his service.  See 
38 U.S.C.A. § 1154(b).
  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board's discussion of the evidence contained in Part I.A 
and I.B is incorporated herein.  In addition, the relevant 
evidence is summarized below.  

The veteran's service medical records include an entrance 
examination report, dated in August 1966, which shows that 
his spine was clinically evaluated as normal.  The veteran's 
separation examination reports from both of his periods of 
active duty, dated in November 1969 and January 1971, show 
that his spine was clinically evaluated as normal.  There is 
no "report of medical history" accompanying the November 
1969 report.  In a "report of medical history" accompanying 
the January 1971 report, the veteran denied a history of 
"back trouble of any kind."  

As for the relevant post-service medical evidence, it 
includes VA and non-VA medical reports, dated between 1970 
(i.e., between the veteran's first and second periods of 
service) and 2004.  A VA X-ray report for the cervical spine, 
dated in April 1991, contains an impression noting "No 
injury.  Hypertrophic arthritis, especially C3/4 with 
narrowed neural foramina bilaterally."  See also VA progress 
notes, dated in April 1991 (showing complaints of neck pain, 
and indicating that X-rays revealed mild degenerative changes 
of the cervical spine at C3-4).  VA progress notes, dated in 
1993, show treatment for cervical radiculopathy.  At that 
time, the veteran claimed to have a 20-year history of neck 
pain.  A VA X-ray report, dated in October 1993, notes DJD 
(degenerative joint disease) C3 through C7.  VA and non-VA 
treatment reports show treatment for conditions that included 
cervical discogenic disease, and cervical neuropathy, 
beginning in 1995.  See e.g., VA reports, reports from Dr. 
Boucher, Dr. Keith, Dr. Stern, St. Anne's Hospital.  
Associated X-ray reports contain impressions noting diffuse 
degenerative disease at C4-5 and a small posterior disc 
protrusion (June 1995; from St. Anne's Hospital).  Reports 
from Dr. Stern, dated in 1996, show that the veteran 
underwent an anterior cervical micro discectomy C6-7, left, 
with a diagnosis of C6-7 disc herniation with radiculopathy, 
left.  A February 1996 VA MRI report notes disc herniation at 
C6-7, as well as minor disc bulging at other levels.  See 
also May 2000 CMH MRI report.  A March 1996 report from Dr. 
Stern notes the pain on the side of the veteran's head was 
likely related to occipital neuralgia, and that "this occurs 
commonly secondary to cervical problems of various kinds."  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show that he was treated for 
cervical spine symptoms, or that he was diagnosed with a 
cervical spine disorder.  A cervical spine disorder was not 
noted on the veteran's separation examination reports.  The 
first post-service medical evidence of the presence of a 
cervical spine disorder is found in the April 1991 VA 
treatment reports.  This is approximately 20 years after the 
veteran's separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, there is no competent evidence showing 
that a cervical spine disorder was caused or aggravated by 
the veteran's active duty service.  In this regard, the only 
competent opinion is in Dr. Frame's report, dated in February 
1998, in which Dr. Frame essentially stated that the 
veteran's arthritic and degenerative changes of the cervical 
spine are not related to the dental care he received on 
active duty or as a result of subsequent treatment (both VA 
and non-VA).  There is no competent evidence to show that 
arthritis of the cervical spine became manifest to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309.  Finally, to the extent 
that the appellant argues that he incurred the claimed 
condition as a result of participation in combat, the Board 
notes that the Court has held that 38 U.S.C.A. § 1154 does 
not alter the fundamental requirement of a medical nexus to 
service.  Libertine v. Brown, 9 Vet. App. 521 (1996).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

II.  Conclusion

The Board has considered the veteran's oral and written 
testimony, submitted in support of his arguments that he has 
the claimed conditions that should be service connected.  
These statements are not competent evidence of a diagnosis, 
or a nexus between the claimed conditions and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claims must be 
denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as there is clear and 
unmistakable evidence against the claim based on the theory 
of aggravation, and as the preponderance of the evidence is 
against the appellant's claims (on a basis other than 
aggravation), the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in February 
and December of 2004, (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decisions on appeal, the statements of 
the case (SOCs), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and/or 21-4142) for all evidence that he desired VA to 
attempt to obtain.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the April 
2004 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations, and etiological opinions have been 
obtained.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a jaw condition is denied.  

Service connection for a cervical spine condition is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


